Citation Nr: 0402899	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty in the Navy from August 
1976 to October 2000.  This case comes before the Board of 
Veterans' Appeals (Board) from a March 2001 RO decision 
which, in pertinent part, denied service connection for colon 
polyps.  

Evidence of record indicates that the veteran underwent a 
colonoscopy in August 2000 while he was still in service.  
The colonoscopy found a single 3 millimeter non-bleeding 
polyp in the cecum, and another single 3 millimeter non-
bleeding polyp 5 centimeters into the rectum.  Medical 
records from September 2000 indicate that these colon polyps 
were benign.  In his February 2003 substantive appeal, the 
veteran stated that he was currently receiving treatment for 
colon polyps, and had been given a colonoscopy every two or 
three years for this condition.  These latest medical records 
are not currently part of the claims folder.  

In the judgment of the Board, further development of the 
evidence is warranted to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  An effort should be made to 
obtain any additional post-service medical records concerning 
colon polyps.  He has also not been given a VA examination in 
connection with his claim.  Under the circumstances of the 
present case, such an examination is warranted.  

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him, since his 
October 2000 release from active duty, 
for a colon condition including polyps.  
After obtaining any necessary release 
forms from the veteran, the RO should 
contact the identified medical providers 
and obtain copies of the related medical 
records which are not already in the 
claims folder.

2.  The RO should thereafter have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current colon disorder, including any 
such disorder involving polyps.  The 
claims folder should be provided to and 
reviewed by the examiner.  The doctor 
should diagnose all current colon 
disorders, including any such disorder 
involving polyps.  The doctor should 
indicate whether or not colon polyps 
represent a medically recognized disease 
entity.  The doctor should also give a 
medical opinion as to whether any current 
colon disorder of the veteran, including 
any such disorder involving polyps, is 
related to his active service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for colon polyps.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


